Citation Nr: 0830722	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  02-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a lumbar puncture performed at a VA Medical 
Center on April 1, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had honorable active service from May 1974 to 
February 1980.

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In August 2003, the Board remanded the case to the RO to 
schedule a hearing.  The veteran testified at a 
videoconference before a Veterans Law Judge in November 2004.  
In January 2005, the case was again remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted additional evidence since the May 
2008 supplemental statement of the case which has yet to be 
considered by the RO.  Hence, further development is 
required.  38 C.F.R. § 20.1304 (2007).

Finally, since the November 2004 hearing the Veterans Law 
Judge who conducted that hearing retired.  Accordingly, the 
appellant was contacted to determine whether he desired to 
present testimony at a new hearing, and in August 2008, he 
reported that he did.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should review all evidence 
submitted since May 2008.  If the claim 
remains denied a supplemental statement 
of the case must be issued.

2.  If the claim still is denied, the RO, 
consistent with the appellant's August 
2008 request, should schedule a video 
conference hearing with the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

